Nesmith, J.
This was assumpsit, brought to recover the value of certain supplies furnished by plaintiffs for the support of Annette Bradbury, the widow of Aaron Bradbury, deceased, and their five children, alleged to be paupers, and chargeable by law to the defendant town. The case was, by the consent of parties, tried by the court, under the general issue. At the trial no question was made upon the sufficiency of the notice to the defendants, nor to the value of the supplies furnished by plaintiffs, nor to the fact that said paupers were the wife and children of said Aaron Bradbury, deceased. The main question was, whether said paupers had their legal settlement in the town of Hanover. Among 'other facts, the case finds, "that, in A. D. 1845, one of the children of said Aaron Bradbury, a daughter, being in Canaan, and needing relief, was removed by the selectmen of Hanover, on the application of her friends, to the Hanover poor farm, and there maintained for a short time by the town of Hanover, and a small bill of about $1.50 was paid by them for her board in Canaan.” This evidence, standing unexplained, constitutes an admission, which legally tends to estop the defendants from denying their liability to support these paupers. Or, in other words, the board and the advances made by the town of Hanover, on account of one of the children of said Bradbury, were competent evidence for the judge who tried the cause, from which he might properly find an admission on the part of the defendants, that they are now liable to support the other children of the same father, when. it is now shown they stand in need of relief, and that they have not acquired a new settlement in their own right elsewhere. Hophinton v. Springfield, 12 N. H. 328; Pittsfield v. Barnstead, 40 N. H. 495; Shirley v. Lunenburg, 11 Mass. 379 ; Harpswell v. Phippsburgh, 29 Maine 317.
There are other facts of this case, which it is not necessary now to determine. The court having found their verdict for the plaintiffs, there must be judgment on the finding.